DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/7/20.  These drawings are approved.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al (US Publication 20080162001).
Claim 1, Chai et al teaches a steering system for a vehicle comprising: A steering mechanism 1 that can be mechanically disconnected from the rest of the steering system; a turning mechanism 3 that includes a turning motor 9a/9b for operating turning wheels 2a/2b; and a control device 4 that generates control signals to the turning motor, wherein the control device 4 outputs control commands to the turning motor (see paragraph 0021), receives feedback information (detected by sensor 15) related to the turning angle of the turning motor, compares the target angel to the actual angle (see for example paragraph 0019), and outputs a control signal to the turning motor based on the turning angle comparison. Chai et al further describes the use of a model (see paragraphs 0048, 0056, or 0059) when determining the control signals for the motor, said model uses a transfer function (see item 42 and corresponding description) and includes variable coefficients (see for example paragraph 0062). Chai et al does not describe controller 4 having two separates models, feed forward and feedback, for controlling the turning angle of the motor based of the road surface, vehicle speed, and overall friction. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have two separate models in a control device, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 2, Chai et al describes for example in figures 3-5 and corresponding descriptions (paragraphs 0031-0044) how the gain coefficients can be adjusted.
Claims 3-4, Chai et al describes for example in paragraph 0028 that the gain/coefficients are adjusted based on a prestored speed values.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describes other power steering systems that include detachable steering mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846